

113 HR 3115 IH: Small Business Growth Through Exports Act of 2013
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3115IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Ms. Kuster introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Jobs Act of 2010 to extend and expand the State Trade and Export Promotion (STEP) Grant Program.1.Short titleThis Act may be cited as the Small Business Growth Through Exports Act of 2013.2.Extension and Expansion of STEP grant programSection 1207 of the Small Business Jobs Act of 2010 (15 U.S.C. 649b note) is amended—(1)in subsection (i), by striking 2013 and inserting 2013, and $60,000,000 for each of fiscal years 2014, 2015, and 2016; and(2)in subsection (j), by striking 3 and inserting 6.